GREENHOUSE HOLDINGS, INC., AND SUBSIDIARIES FINANCIAL STATEMENTS For the Years Ended December 31, 2011 and 2010 GREENHOUSE HOLDINGS, INC. AND SUBSIDIARIES TABLE OF CONTENTS Report of Independent Registered Public Accounting Firm 1 Consolidated Balance Sheets 2-3 Consolidated Statements of Operations and Comprehensive Income 4 Consolidated Statement of Shareholders' (Deficit) and Equity 5-6 Consolidated Statement of Cashflows 7-8 Notes to Consolidated Financial Statements 9 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders GreenHouse Holdings, Inc. and Subsidiaries San Diego, California We have audited the consolidated balance sheets of GreenHouse Holdings, Inc. and Subsidiaries (the “Company”) as of December 31, 2011 and 2010, and the related consolidated statements of operations, shareholders’ deficit and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We have conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal controls over financial reporting. Our audits included consideration of internal controls over financial reporting as a basis for designing audit procedures that are appropriate in the circumstance, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of GreenHouse Holdings, Inc. and Subsidiaries at December 31, 2011 and 2010, and the results of its operations and cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates continuity of operations, realization of assets, and liquidation of liabilities in the normal course of business. As reflected in the accompanying consolidated financial statements, the Company had an accumulated deficit of $15,602,467 at December 31, 2011, a total comprehensive loss and net cash used in operations of $8,841,061 and $3,119,673, respectively, for the year ended December 31, 2011. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ PKF San Diego, CaliforniaPKF May 1, 2012Certified Public Accountants A Professional Corporation 1 GREENHOUSE HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, 2011 and 2010 ASSETS Current assets: Cash $ $ Accounts receivable, net Costs and estimated earnings in excess of billings on uncompleted contracts Prepaid expenses and other current assets Total current assets Property and equipment, net Non-current assets: Goodwill Intangible assets, net Security deposits Distribution rights, net - Total assets $ $ See accompanying notes to consolidated financial statements. 2 GREENHOUSE HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, 2011 and 2010 LIABILITIES AND SHAREHOLDERS' (DEFICIT) EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Billings in excess of costs and estimated earnings on uncompleted contracts Advances from shareholders Advances from officers - Current portion of notes payable Current portion of notes payable, related parties, net of discounts Total current liabilities Notes payable, net of current portion Notes payable, net of current portion, related parties Deferred income taxes - Total liabilities Commitments and contingencies - Note 10 Shareholders' (deficit) equity: Preferred stock, $.001 par value, 10,000,000 shares authorized, none outstanding - - Common stock, $.001 par value,300,000,000 shares authorized, 38,564,669 and 25,738,831 shares issued and outstanding at December 31, 2011 and 2010, respectively Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive income - Total shareholders' (deficit) equity ) Total liabilities and shareholders' (deficit) equity $ $ See accompanying notes to consolidated financial statements. 3 GREENHOUSE HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME For the Years Ended December 31, 2011 and 2010 Revenues $ $ Cost of goods sold Gross profit Operating expenses: Compensation Selling, general and administrative Total operating expenses Loss from operations ) ) Other income (expense): Interest ) ) Change in acquisition liability - Gain on conversion of debt and accounts payable - Impairment of intangible assets ) - Impairment of goodwill ) - Loss on disposal of assets ) - Other expense - ) Loss before income taxes ) ) (Benefit) Provision for income taxes ) Net loss ) ) Net loss attributable to noncontrolling interest - Net loss attributable to GreenHouse Holdings, Inc. ) ) Other comprehensive income: Foreign currency translation gain - Total comprehensive loss $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Weighted average number of shares outstanding - Basic and Diluted See accompanying notes to consolidated financial statements. 4 GREENHOUSE HOLDINGS INC., AND SUSIDIARIES CONSOLIDATED STATEMENT OF SHAREHOLDERS' (DEFICIT) EQUITY For the Years Ended December 31, 2011 and 2010 Accumulated Common stock other Total Additional Accumulated Noncontrolling comprehensive shareholders' Shares Amount paid in capital deficit interest income (deficit) equity Balance, December 31, 2009 $ $
